Case: 21-10982       Document: 00516256960           Page: 1     Date Filed: 03/28/2022




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 21-10982                            March 28, 2022
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

   United States of America,

                                                                 Plaintiff—Appellee,

                                         versus

   James Paris Williams,

                                                             Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:21-CR-24-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam: *
          James Paris Williams appeals the 48-month above-guidelines term of
   imprisonment imposed following his guilty plea conviction for possession of
   firearms and ammunition by a convicted felon. He challenges only the




          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10982      Document: 00516256960           Page: 2   Date Filed: 03/28/2022




                                     No. 21-10982


   substantive reasonableness of his sentence, arguing that it is greater than
   necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a).
          Our review is for abuse of discretion. See Gall v. United States, 552
   U.S. 38, 51 (2007).       When reviewing a non-guidelines sentence for
   substantive reasonableness, we consider “the totality of the circumstances,
   including the extent of any variance from the Guidelines range, to determine
   whether, as a matter of substance, the sentencing factors in section 3553(a)
   support the sentence.” United States v. Gerezano-Rosales, 692 F.3d 393, 400
   (5th Cir. 2012) (internal quotation marks and citations omitted). We “give
   due deference to the district court’s decision that the § 3553(a) factors, on a
   whole, justify the extent of the variance.” Id. at 401 (internal quotation marks
   and citation omitted).
          The district court made an individualized assessment and concluded
   that the 30-to-37-month guidelines range did not adequately take into
   account the § 3553(a) factors. Although Williams asserts that too much
   weight was given to his criminal history, “the sentencing court is free to
   conclude that the applicable Guidelines range gives too much or too little
   weight to one or more factors, and may adjust the sentence accordingly under
   § 3553(a).” United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir.
   2008) (internal quotation marks and citation omitted).              Williams’s
   arguments amount to a disagreement with the district court’s weighing of the
   sentencing factors, which “is not a sufficient ground for reversal.” United
   States v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). Although Williams’s 48-
   month term of imprisonment is 11 months greater than the top of the
   guidelines range, we have upheld much greater variances. See, e.g., United
   States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010); United States v. Brantley,
   537 F.3d 347, 348-50 (5th Cir. 2008).            Based on the totality of the
   circumstances, including the significant deference that is given to the district




                                          2
Case: 21-10982     Document: 00516256960         Page: 3   Date Filed: 03/28/2022




                                  No. 21-10982


   court’s consideration of the § 3553(a) factors, Williams’s sentence is not
   substantively unreasonable. See Gerezano-Rosales, 692 F.3d at 400-01.
         The judgment of the district court is AFFIRMED.




                                        3